                 Case 2:20-cr-00197-WBS Document 23 Filed 01/28/21 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TANYA B. SYED
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:20-CR-197-WBS
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                           FINDINGS AND ORDER
14   JAYSON FERNANDEZ BUTAY,                              DATE: February 1, 2021
                                                          TIME: 9:00 a.m.
15                                 Defendant.             COURT: Hon. William B. Shubb
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.       By previous order, this matter was set for status on February 1, 2021.

21          2.       By this stipulation, defendant now moves to continue the status conference until April 19,

22 2021 at 9:00 a.m., and to exclude time between February 1, 2021, and April 19, 2021 at 9:00 a.m., under

23 Local Code T4.

24          3.       The parties agree and stipulate, and request that the Court find the following:

25                   a)     The government has represented that the discovery associated with this case

26          includes over 350 pages of documents, physical devices (including laptops, cell phones, and hard

27          drives), and other records subject to a protective order. All of this discovery has been either

28          produced directly to counsel and/or made available for inspection and copying.


      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
              Case 2:20-cr-00197-WBS Document 23 Filed 01/28/21 Page 2 of 3


 1                 b)      Counsel for defendant desires additional time consult with her client, to review

 2          the current charges, to conduct investigation and research related to the charges, to review and

 3          copy discovery for this matter, and to otherwise prepare for trial.

 4                 c)      Counsel for defendant believes that failure to grant the above-requested

 5          continuance would deny him/her the reasonable time necessary for effective preparation, taking

 6          into account the exercise of due diligence.

 7                 d)      The government does not object to the continuance.

 8                 e)      Based on the above-stated findings, the ends of justice served by continuing the

 9          case as requested outweigh the interest of the public and the defendant in a trial within the

10          original date prescribed by the Speedy Trial Act.

11                 f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

12          et seq., within which trial must commence, the time period of February 1, 2021 to April 19, 2021

13          at 9:00 a.m., inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

14          Code T4] because it results from a continuance granted by the Court at defendant’s request on

15          the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

16          best interest of the public and the defendant in a speedy trial.

17 /

18 /

19 /

20 /
21 /

22 /

23 /

24 /

25 /

26 /
27 /

28 /

       STIPULATION REGARDING EXCLUDABLE TIME              2
30     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00197-WBS Document 23 Filed 01/28/21 Page 3 of 3


 1 /

 2          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 3 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 4 must commence.

 5          IT IS SO STIPULATED.

 6

 7
     Dated: January 27, 2021                                   MCGREGOR W. SCOTT
 8                                                             United States Attorney
 9
                                                               /s/ TANYA B. SYED
10                                                             TANYA B. SYED
                                                               Assistant United States Attorney
11

12
     Dated: January 27, 2021                                   /s/ KRESTA DALY
13                                                             KRESTA DALY
14                                                             Counsel for Defendant
                                                               JAYSON FERNANDEZ
15                                                             BUTAY

16

17

18                                           FINDINGS AND ORDER

19          IT IS SO FOUND AND ORDERED.

20          Dated: January 27, 2021

21

22

23

24

25

26
27

28

       STIPULATION REGARDING EXCLUDABLE TIME               3
30     PERIODS UNDER SPEEDY TRIAL ACT
